Name: 2012/101/EU, Euratom: Definitive adoption of amending budget NoÃ 7 of the European Union for the financial year 2011
 Type: Decision
 Subject Matter: economic structure;  regions and regional policy;  EU finance;  budget
 Date Published: 2012-03-02

 2.3.2012 EN Official Journal of the European Union L 62/1 DEFINITIVE ADOPTION of amending budget No 7 of the European Union for the financial year 2011 (2012/101/EU, Euratom) THE PRESIDENT OF THE EUROPEAN PARLIAMENT, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 314(4)(a) and Article 314(9) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (1), Having regard to the general budget of the European Union for the financial year 2011, as definitively adopted on 15 December 2010 (2), Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (3), Having regard to draft amending budget No 7 to the general budget 2011, which the Commission drew up on 21 November 2011, Having regard to the position on draft amending budget No 7/2011, which the Council adopted on 30 November 2011, Having regard to Rules 75b and 75e of the European Parliament's Rules of Procedure, Having regard to the Parliament's approval of the position of the Council on 13 December 2011, DECLARES: Sole Article The procedure under Article 314 of the Treaty on the Functioning of the European Union is complete and amending budget No 7 of the European Union for the financial year 2011 has been definitively adopted. Done at Strasbourg, 13 December 2011. The President J. BUZEK (1) OJ L 248, 16.9.2002, p. 1. (2) OJ L 68, 15.3.2011 (3) OJ C 139, 14.6.2006, p. 1. DEFINITIVE ADOPTION OF AMENDING BUDGET No 7 OF THE EUROPEAN UNION FOR THE FINANCIAL YEAR 2011 CONTENTS STATEMENT OF REVENUE AND EXPENDITURE BY SECTION Section III: Commission  Expenditure  Title 05: Agriculture and rural development  Title 13: Regional policy SECTION III COMMISSION EXPENDITURE Title Heading Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 01 ECONOMIC AND FINANCIAL AFFAIRS 419 958 105 341 387 137 419 958 105 341 387 137 40 01 40 40 929 40 929 40 929 40 929 419 999 034 341 428 066 419 999 034 341 428 066 02 ENTERPRISE 1 055 561 122 1 209 465 022 1 055 561 122 1 209 465 022 40 01 40 52 772 52 772 52 772 52 772 1 055 613 894 1 209 517 794 1 055 613 894 1 209 517 794 03 COMPETITION 93 403 671 93 403 671 93 403 671 93 403 671 40 01 40 56 917 56 917 56 917 56 917 93 460 588 93 460 588 93 460 588 93 460 588 04 EMPLOYMENT AND SOCIAL AFFAIRS 11 401 575 662 9 666 443 236 11 401 575 662 9 666 443 236 40 01 40, 40 02 41 44 335 44 335 44 335 44 335 11 401 619 997 9 666 487 571 11 401 619 997 9 666 487 571 05 AGRICULTURE AND RURAL DEVELOPMENT 57 292 108 786 54 874 004 060 37 979 875 57 292 108 786 54 836 024 185 40 01 40, 40 02 40 74 532 74 532 74 532 74 532 57 292 183 318 54 874 078 592 57 292 183 318 54 836 098 717 06 MOBILITY AND TRANSPORT 1 546 683 351 1 141 803 775 1 546 683 351 1 141 803 775 40 01 40 25 609 25 609 25 609 25 609 1 546 708 960 1 141 829 384 1 546 708 960 1 141 829 384 07 ENVIRONMENT AND CLIMATE ACTION 470 376 422 390 290 122 470 376 422 390 290 122 40 01 40, 40 02 41 44 853 44 853 44 853 44 853 470 421 275 390 334 975 470 421 275 390 334 975 08 RESEARCH 5 334 630 545 4 199 083 880 5 334 630 545 4 199 083 880 40 01 40 6 884 6 884 6 884 6 884 5 334 637 429 4 199 090 764 5 334 637 429 4 199 090 764 09 INFORMATION SOCIETY AND MEDIA 1 538 552 441 1 394 275 234 1 538 552 441 1 394 275 234 40 01 40, 40 02 41 29 384 29 384 29 384 29 384 1 538 581 825 1 394 304 618 1 538 581 825 1 394 304 618 10 DIRECT RESEARCH 394 978 000 396 209 233 394 978 000 396 209 233 11 MARITIME AFFAIRS AND FISHERIES 948 592 229 719 026 792 948 592 229 719 026 792 40 01 40, 40 02 41 75 161 983 52 021 983 75 161 983 52 021 983 1 023 754 212 771 048 775 1 023 754 212 771 048 775 12 INTERNAL MARKET 94 868 629 93 358 064 94 868 629 93 358 064 40 01 40, 40 02 41 35 305 35 305 35 305 35 305 94 903 934 93 393 369 94 903 934 93 393 369 13 REGIONAL POLICY 40 584 774 912 33 519 147 680 37 979 875 37 979 875 40 622 754 787 33 557 127 555 40 01 40 43 816 43 816 43 816 43 816 40 584 818 728 33 519 191 496 40 622 798 603 33 557 171 371 14 TAXATION AND CUSTOMS UNION 142 100 068 114 783 765 142 100 068 114 783 765 40 01 40 32 492 32 492 32 492 32 492 142 132 560 114 816 257 142 132 560 114 816 257 15 EDUCATION AND CULTURE 2 422 364 866 1 996 401 080 2 422 364 866 1 996 401 080 40 01 40 38 857 38 857 38 857 38 857 2 422 403 723 1 996 439 937 2 422 403 723 1 996 439 937 16 COMMUNICATION 273 374 552 253 374 552 273 374 552 253 374 552 40 01 40 46 111 46 111 46 111 46 111 273 420 663 253 420 663 273 420 663 253 420 663 17 HEALTH AND CONSUMER PROTECTION 668 881 626 596 046 062 668 881 626 596 046 062 40 01 40 57 583 57 583 57 583 57 583 668 939 209 596 103 645 668 939 209 596 103 645 18 AREA OF FREEDOM, SECURITY AND JUSTICE 1 234 986 291 915 630 180 1 234 986 291 915 630 180 40 01 40, 40 02 41 16 479 335 13 005 028 16 479 335 13 005 028 1 251 465 626 928 635 208 1 251 465 626 928 635 208 19 EXTERNAL RELATIONS 4 370 665 587 3 378 255 172 4 370 665 587 3 378 255 172 40 01 40, 40 02 41 44 005 106 6 441 836 44 005 106 6 441 836 4 414 670 693 3 384 697 008 4 414 670 693 3 384 697 008 20 TRADE 105 067 905 104 422 321 105 067 905 104 422 321 40 01 40 34 787 34 787 34 787 34 787 105 102 692 104 457 108 105 102 692 104 457 108 21 DEVELOPMENT AND RELATIONS WITH AFRICAN, CARIBBEAN AND PACIFIC (ACP) STATES 1 487 142 990 1 421 492 060 1 487 142 990 1 421 492 060 40 01 40, 40 02 41 66 058 175 58 170 679 66 058 175 58 170 679 1 553 201 165 1 479 662 739 1 553 201 165 1 479 662 739 22 ENLARGEMENT 1 123 357 217 1 012 513 363 1 123 357 217 1 012 513 363 40 01 40 17 764 17 764 17 764 17 764 1 123 374 981 1 012 531 127 1 123 374 981 1 012 531 127 23 HUMANITARIAN AID 878 195 432 838 516 019 878 195 432 838 516 019 40 01 40 14 878 14 878 14 878 14 878 878 210 310 838 530 897 878 210 310 838 530 897 24 FIGHT AGAINST FRAUD 81 749 000 74 805 171 81 749 000 74 805 171 25 COMMISSION'S POLICY COORDINATION AND LEGAL ADVICE 190 812 414 190 812 414 190 812 414 190 812 414 40 01 40 565 027 565 027 565 027 565 027 191 377 441 191 377 441 191 377 441 191 377 441 26 COMMISSION'S ADMINISTRATION 1 018 708 135 1 017 153 328 1 018 708 135 1 017 153 328 40 01 40, 40 02 41 78 381 78 381 78 381 78 381 1 018 786 516 1 017 231 709 1 018 786 516 1 017 231 709 27 BUDGET 69 440 094 69 440 094 69 440 094 69 440 094 40 01 40 30 939 30 939 30 939 30 939 69 471 033 69 471 033 69 471 033 69 471 033 28 AUDIT 11 399 202 11 399 202 11 399 202 11 399 202 40 01 40 7 105 7 105 7 105 7 105 11 406 307 11 406 307 11 406 307 11 406 307 29 STATISTICS 145 143 085 124 373 319 145 143 085 124 373 319 40 01 40 47 443 47 443 47 443 47 443 145 190 528 124 420 762 145 190 528 124 420 762 30 PENSIONS AND RELATED EXPENDITURE 1 278 009 000 1 278 009 000 1 278 009 000 1 278 009 000 31 LANGUAGE SERVICES 392 908 762 392 908 762 392 908 762 392 908 762 40 01 40 236 399 236 399 236 399 236 399 393 145 161 393 145 161 393 145 161 393 145 161 32 ENERGY 699 617 012 1 239 252 266 699 617 012 1 239 252 266 40 01 40, 40 02 41 41 299 41 299 41 299 41 299 699 658 311 1 239 293 565 699 658 311 1 239 293 565 40 RESERVES 977 129 000 259 909 297 977 129 000 259 909 297 Total 138 523 847 113 123 167 486 036 37 979 875 138 561 826 988 123 167 486 036 40 01 40, 40 02 40, 40 02 41 203 409 000 131 343 927 203 409 000 131 343 927 138 727 256 113 123 298 829 963 138 765 235 988 123 298 829 963 TITLE 05 AGRICULTURE AND RURAL DEVELOPMENT Title Chapter Heading FF Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 05 01 ADMINISTRATIVE EXPENDITURE OF THE AGRICULTURE AND RURAL DEVELOPMENT POLICY AREA 133 430 679 133 430 679 133 430 679 133 430 679 40 01 40 74 532 74 532 74 532 74 532 133 505 211 133 505 211 133 505 211 133 505 211 05 02 INTERVENTIONS IN AGRICULTURAL MARKETS 2 2 969 410 000 2 966 742 495 2 969 410 000 2 966 742 495 05 03 DIRECT AIDS 2 39 771 100 000 39 771 100 000 39 771 100 000 39 771 100 000 05 04 RURAL DEVELOPMENT 2 14 432 151 552 12 163 160 388 37 979 875 14 432 151 552 12 125 180 513 05 05 PRE-ACCESSION MEASURES IN THE FIELD OF AGRICULTURE AND RURAL DEVELOPMENT 4 215 000 000 71 318 207 215 000 000 71 318 207 05 06 INTERNATIONAL ASPECTS OF THE AGRICULTURE AND RURAL DEVELOPMENT POLICY AREA 4 6 284 023 6 055 858 6 284 023 6 055 858 05 07 AUDIT OF AGRICULTURAL EXPENDITURE 2  262 500 000  262 500 000  262 500 000  262 500 000 05 08 POLICY STRATEGY AND COORDINATION OF THE AGRICULTURE AND RURAL DEVELOPMENT POLICY AREA 2 27 232 532 24 696 433 27 232 532 24 696 433 Title 05  total 57 292 108 786 54 874 004 060 37 979 875 57 292 108 786 54 836 024 185 40 01 40, 40 02 40 74 532 74 532 74 532 74 532 57 292 183 318 54 874 078 592 57 292 183 318 54 836 098 717 CHAPTER 05 04  RURAL DEVELOPMENT Title Chapter Article Item Heading FF Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 05 04 RURAL DEVELOPMENT 05 04 01 Rural development financed by the EAGGF Guarantee Section  Programming period 2000 to 2006 05 04 01 14 Rural development financed by the EAGGF Guarantee Section  Programming period 2000 to 2006 2 p.m. p.m. p.m. p.m. Article 05 04 01  Subtotal p.m. p.m. p.m. p.m. 05 04 02 Rural development financed by the EAGGF Guidance Section  Completion of earlier programmes 05 04 02 01 Completion of the European Agricultural Guidance and Guarantee Fund, Guidance Section  Objective 1 regions (2000 to 2006) 2 p.m. 568 790 562 p.m. 568 790 562 05 04 02 02 Completion of the special programme for peace and reconciliation in Northern Ireland and the border counties of Ireland (2000 to 2006) 2 p.m. p.m. p.m. p.m. 05 04 02 03 Completion of earlier programmes in Objectives 1 and 6 regions (prior to 2000) 2 p.m. p.m. p.m. p.m. 05 04 02 04 Completion of earlier programmes in Objective 5b regions (prior to 2000) 2 p.m. p.m. p.m. p.m. 05 04 02 05 Completion of earlier programmes outside Objective 1 regions (prior to 2000) 2 p.m. p.m. p.m. p.m. 05 04 02 06 Completion of Leader (2000 to 2006) 2 p.m. 77 775 316 p.m. 77 775 316 05 04 02 07 Completion of earlier Community initiatives (prior to 2000) 2 p.m. p.m. p.m. p.m. 05 04 02 08 Completion of earlier innovative measures (prior to 2000) 2 p.m. p.m. p.m. p.m. 05 04 02 09 Completion of the European Agricultural Guidance and Guarantee Fund, Guidance Section  Operational technical assistance (2000 to 2006) 2 p.m. p.m. p.m. p.m. Article 05 04 02  Subtotal p.m. 646 565 878 p.m. 646 565 878 05 04 03 Other measures 05 04 03 02 Plant and animal genetic resources  Completion of earlier measures 2 p.m. 1 944 383 p.m. 1 944 383 Article 05 04 03  Subtotal p.m. 1 944 383 p.m. 1 944 383 05 04 04 Transitional instrument for the financing of rural development by the EAGGF Guarantee Section for the new Member States  Completion of programmes (2004 to 2006) 2 p.m. p.m. p.m. p.m. 05 04 05 Rural development financed by the European Agricultural Fund for Rural Development (EAFRD) (2007 to 2013) 05 04 05 01 Rural development programmes 2 14 408 211 311 11 505 560 364 37 979 875 14 408 211 311 11 467 580 489 05 04 05 02 Operational technical assistance 2 22 440 241 8 339 763 22 440 241 8 339 763 05 04 05 03 Pilot Project  Exchange programme for young farmers 2 1 500 000 750 000 1 500 000 750 000 Article 05 04 05  Subtotal 14 432 151 552 11 514 650 127 37 979 875 14 432 151 552 11 476 670 252 Chapter 05 04  Total 14 432 151 552 12 163 160 388 37 979 875 14 432 151 552 12 125 180 513 05 04 05Rural development financed by the European Agricultural Fund for Rural Development (EAFRD) (2007 to 2013) Remarks Any revenue entered in Article 6 7 1 of the general statement of revenue may give rise to the provision of additional appropriations on any line in this article in accordance with Article 18 of the Financial Regulation. Legal basis Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 277, 21.10.2005, p. 1). Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 and amending regulation (EC) No 1290/2005 (OJ L 95, 5.4.2007, p. 1). Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). 05 04 05 01Rural development programmes Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 14 408 211 311 11 505 560 364 37 979 875 14 408 211 311 11 467 580 489 Remarks This appropriation is intended to cover the financing of the 2007 to 2013 rural development programmes funded by the European Agricultural Fund for Rural Development (EAFRD). Of the total commitment appropriations in this item, an amount of EUR 2 095 300 000 results from the compulsory modulation in conformity with Article 9(1) of Regulation (EC) No 73/2009.In addition, an amount of EUR 374 900 000 results from the voluntary modulation in conformity with Regulation (EC) No 378/2007. Rural development measures under all axes will be measured against more refined performance indicators for farming systems and production methods so as to respond to the challenges related to climate change, water protection, biodiversity and renewable energies. Member States shall report on action taken on the new challenges in rural development measures, including the milk sector. Legal basis Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 277, 21.10.2005, p. 1). Council Regulation (EC) No 378/2007 of 27 March 2007 laying down rules for voluntary modulation of direct payments provided for in Regulation (EC) No 1782/2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers, and amending regulation (EC) No 1290/2005 (OJ L 95, 5.4.2007, p. 1). Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (OJ L 30, 31.1.2009, p. 16). 05 04 05 02Operational technical assistance Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 22 440 241 8 339 763 22 440 241 8 339 763 Remarks This appropriation is intended to cover technical assistance measures as provided for by Article 66(1) of Regulation (EC) No 1698/2005 and in particular the European Network for Rural Development. Legal basis Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (OJ L 277, 21.10.2005, p. 1). 05 04 05 03Pilot Project  Exchange programme for young farmers Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 1 500 000 750 000 1 500 000 750 000 Remarks New item This pilot project is intended to establish an exchange programme for young farmers, which would allow for cross-border exchanges of best practice in farm management, in particular in relation to the challenges facing European agriculture, in order to aid in the development of Europe's rural areas. This programme would provide an invaluable opportunity for young famers to experience at first hand the diverse agricultural realities in the Union by spending time on farms based in a different MemberState. This exchange of knowledge and experience among Europe's young farmers would further equip them to meet the demands of European consumers, to contribute to food security and to address other challenges facing European agriculture such as the use of renewable energies, biodiversity loss and carbon storage. Legal basis Pilot project within the meaning of Article 49(6) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (OJ L 248, 16.9.2002, p. 1). TITLE 13 REGIONAL POLICY Title Chapter Heading FF Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 13 01 ADMINISTRATIVE EXPENDITURE OF THE REGIONAL POLICY POLICY AREA 88 430 098 88 430 098 88 430 098 88 430 098 40 01 40 43 816 43 816 43 816 43 816 88 473 914 88 473 914 88 473 914 88 473 914 13 03 EUROPEAN REGIONAL DEVELOPMENT FUND AND OTHER REGIONAL OPERATIONS 1 28 742 233 077 25 165 081 196 28 742 233 077 25 165 081 196 13 04 COHESION FUND 1 11 073 646 193 7 625 295 593 11 073 646 193 7 625 295 593 13 05 PRE-ACCESSION OPERATIONS RELATED TO THE STRUCTURAL POLICIES 478 530 004 438 405 253 478 530 004 438 405 253 13 06 SOLIDARITY FUND 201 935 540 201 935 540 37 979 875 37 979 875 239 915 415 239 915 415 Title 13  Total 40 584 774 912 33 519 147 680 37 979 875 37 979 875 40 622 754 787 33 557 127 555 40 01 40 43 816 43 816 43 816 43 816 40 584 818 728 33 519 191 496 40 622 798 603 33 557 171 371 CHAPTER 13 06  SOLIDARITY FUND Title Chapter Article Item Heading FF Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 13 06 SOLIDARITY FUND 13 06 01 European Union Solidarity Fund  Member States 3.2 196 934 486 196 934 486 37 979 875 37 979 875 234 914 361 234 914 361 13 06 02 European Union Solidarity Fund  Countries negotiating for accession 4 5 001 054 5 001 054 5 001 054 5 001 054 Chapter 13 06  Total 201 935 540 201 935 540 37 979 875 37 979 875 239 915 415 239 915 415 13 06 01European Union Solidarity Fund  Member States Budget 2011 Amending budget No. 7/2011 New amount Commitments Payments Commitments Payments Commitments Payments 196 934 486 196 934 486 37 979 875 37 979 875 234 914 361 234 914 361 Remarks This article is intended to record appropriations resulting from the mobilisation of the European Union Solidarity Fund in the event of natural disasters in the Member States. Allocation of the appropriations will be decided on in an amending budget with the sole purpose of mobilising the European Union Solidarity Fund. Legal basis Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (OJ L 311, 14.11.2002, p. 3). Reference acts Proposal for a Regulation of the European Parliament and of the Council, submitted by the Commission on 6 April 2005, establishing the European Union Solidarity Fund (COM(2005) 108 final). Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (OJ C 139, 14.6.2006, p. 1).